DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 11-26 are pending and presented for examination.
Claims 11-26 are ALLOWED for the reasons that follow.

Response to Amendment
Applicants’ amendments to Claims 19-24 have overcome the examiner’s previous objections, as the subject matter of amended Claims 19-24 now encompass personal care compositions containing the rheology modifier cationic galactomannans of Claims 11-18.
These objections are therefore WITHDRAWN.

The Declaration of Valentina Langella under 37 CFR 1.132 filed 21 February 2021 is sufficient to overcome the rejection of Claims 11-24 based upon the combined teachings of Cottrell, Oberstar, Yeh, and Kamal.  The Langella Declaration persuasively establishes that omitting the rinsing step recited by the Cottrell reference unexpectedly improves a variety of properties the resulting cationic galactomannan is to possess by providing for a change in the chemical composition of the galactomannan identified by the retained ash content of the composition.  Nothing of the art either of record or which the examiner could identify would .
As a result, the rejections of Claims 25-30 as obvious over the combined teachings of Cottrell, Oberstar, Yeh, and Kamal as set forth in the Office Action mailed 2 November 2020 is hereby WITHDRAWN.

Allowable Subject Matter
Claims 11-26 are allowed for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613